                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

 UNITED STATES OF AMERICA,                          )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )                    No. 3:20-CR-58-KAC-HBG
                                                    )
 EVERETT EUGENE MILLER,                             )
                                                    )
                Defendant.                          )

                                 MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case came before the Court on September 14, 2021, for a scheduled

 pretrial conference and telephonic motion hearing on Defendant’s Motion to Continue Trial [Doc.

 76], filed on September 2, 2021. Assistant United States Attorneys Matthew T. Morris and

 Jennifer Kolman appeared by telephone on behalf of the Government. Assistant Federal Defender

 Jonathan A. Moffatt appeared by telephone, representing Defendant Miller, who was excused from

 the hearing.

        In his motion, Defendant asks the Court to continue the September 21, 2021 trial date in

 this case, to give time for additional trial preparations. Defendant states he intends to file a motion

 to exclude the Government’s proposed expert witness. He requests a hearing on this motion. Also,

 the motion relates that defense counsel needs more time to confer with Defendant, who is detained

 in the Laurel County Correctional Center. Finally, Defendant states that a trial continuance will

 give time for the parties to explore plea negotiations. The motion states that Defendant understands




Case 3:20-cr-00058-KAC-HBG Document 78 Filed 09/15/21 Page 1 of 3 PageID #: 310
 all the time until the new trial date is excludable. The motion also relates that the Government

 does not object to a trial continuance.

        In the September 14 hearing, Mr. Moffatt agreed that Defendant waives his speedy trial

 rights in relation to the motion. AUSA Morris confirmed that the Government does not oppose

 the requested continuance. The parties agreed on a new trial date of November 30, 2021.

        The Court finds Defendant’s motion to continue the trial date is unopposed by the

 Government and well-taken. The Court also finds that the ends of justice served by granting a

 continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). The Court finds that a continuance is necessary to prepare this case for trial.

 Defendant needs time to file and litigate a motion to exclude the Government’s expert.

 Additionally, defense counsel needs time to meet with Defendant and to complete his trial

 preparations. The Court finds that pretrial preparations cannot be concluded by September 21,

 2021, or in less than two and one-half months. Thus, the Court concludes that without a

 continuance, defense counsel would not have the reasonable time necessary to prepare for trial,

 even proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        Defendant Miller’s motion to continue the trial is GRANTED. The trial of this case is

 reset to November 30, 2021. The Court finds that all the time between the filing of the motion on

 September 2, 2021, and the new trial date of November 30, 2021, is fully excludable time under

 the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-

 (B). The Court also sets a new schedule in this case, which is stated in detail below.

        Accordingly, it is ORDERED as follows:

           (1) Defendant’s Motion to Continue Trial [Doc. 76] is GRANTED;




                                                  2

Case 3:20-cr-00058-KAC-HBG Document 78 Filed 09/15/21 Page 2 of 3 PageID #: 311
         (2) The trial of this matter is reset to commence on
             November 30, 2021, at 9:00 a.m., before the Honorable Katherine
             A. Crytzer, United States District Judge;

         (3) All time between the filing of the motion on September 2, 2021,
             and the new trial date of November 30, 2021, is fully excludable
             time under the Speedy Trial Act for the reasons set forth herein;

         (4) The new deadline for filing a plea agreement in the record and
             providing reciprocal discovery is October 29, 2021;

         (5) The parties shall file any motions challenging experts, i.e., Daubert
             motions, on or before October 29, 2021. Responses to Daubert
             motions are due by November 10, 2021;

         (6) The deadline for filing motions in limine is November 15, 2021;

         (7) The parties are to appear before the undersigned for a final pretrial
             conference on November 12, 2021, at 1:30 p.m. The pretrial
             conference will also be a motion hearing on the Daubert motions, if
             any are filed; and

         (8) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             November 19, 2021;

             IT IS SO ORDERED.
                                            ENTER:



                                            United States Magistrate Judge




                                               3

Case 3:20-cr-00058-KAC-HBG Document 78 Filed 09/15/21 Page 3 of 3 PageID #: 312
